 

Exhibit 10.4

 

STOCK OPTION AGREEMENT

FOR

SERIES A CONVERTIBLE PREFERRED STOCK

OF

E-N-G MOBILE SYSTEMS, INC.

 

(Holdings ENG, LLC and E-N-G Mobile Systems, Inc.)

 

This Stock Option Agreement (the “Agreement”) is entered into as of June 12,
2017, by and between E-N-G Mobile Systems, Inc., a California corporation (the
“Seller”) and Holdings ENG, LLC, a Florida limited liability company (the
“Purchaser”).

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Seller,
Purchaser and PositiveID Corporation, a Delaware corporation (“PositiveID”) are
entering into a Stock Purchase Agreement (“Stock Purchase Agreement”) for the
sale from PositiveID to Purchaser of two hundred ninety nine (299) shares of
Series A Convertible Preferred Stock, $0.001 par value, of the Seller (the
“Series A Preferred”).

 

WHEREAS, Seller desires to grant to Purchaser an option to purchase three (3)
shares of Series A Preferred (“Option Shares”) and Purchaser desires to purchase
such option for the sale of the Option Shares.

 

In consideration of the mutual promises and covenants contained in this
Agreement, the parties hereto agree as follows:

 

1. Option Purchase Price and Closing.

 

a. Option. The Seller hereby grants the Purchaser the option (“Option”) to
purchase the Option Shares. The exercise price for the Option Shares is five
thousand dollars ($5,000) per share (subject to adjustment for stock splits,
stock dividends, recapitalizations and similar events) or a total of fifteen
thousand dollars ($15,000) (the “Option Purchase Price”). The Option may be
exercised by Purchaser at any time during the Option Period (as defined below)
by providing written notice to the Seller that it is exercising the Option.

 

b. Closing. Within fifteen (15) days after receipt of such notice, the sale and
purchase of the Option Shares under this Agreement shall take place at the
offices of Saul Ewing LLP, 1919 Pennsylvania Avenue N.W., Suite 550, Washington,
D.C. at such date and time as mutually agreed. At the closing, Seller shall
deliver to the Purchaser a certificate for the Option Shares, registered in the
name of the Purchaser, against payment to the Seller of the Option Purchase
Price for the Option Shares, by wire transfer, check, or other method acceptable
to the Company.

 

1 │ Page

  

 

c. Definitions. The “Option Period” shall be a period beginning on June 12, 2018
and ending on June 12, 2019. In the event of a Deemed Liquidation Event of
Seller or a Bankruptcy Event of PositiveID, the commencement of the Option
Period shall be adjusted to the earlier of (i) immediately prior to the closing
of a Deemed Liquidation Event of Seller or (ii) the occurrence of a Bankruptcy
Event of PositiveID, as applicable. A “Deemed Liquidation Event” shall mean the
merger, consolidation (other than one in which stockholders of the Seller own a
majority by voting power of the outstanding shares of the surviving or acquiring
corporation), or other business combination transaction of the Seller with or
into a third party, or a sale, lease, transfer or other disposition of all or
substantially all of the assets of the Seller to a third party. “Bankruptcy
Event” with respect to PositiveID shall mean (i) the institution, or consent to
the institution, of any bankruptcy, insolvency, reorganization, readjustment of
debt or similar proceeding relating to it under the law of any jurisdiction, or
(ii) making an assignment for the benefit of creditors, or making an application
for, or consenting to, the appointment of any receiver, trustee, custodian or
similar officer for any or all of its property.

 

2. Purchase of Option and Purchase Price for Option.

 

Concurrently with the execution and delivery of this Agreement, Purchaser shall
purchase the Option in consideration of one thousand five hundred dollars
($1,500) (“Option Payment”). Purchaser shall pay such amount to the Seller by
cash, by certified cashier’s check, or by wire transfer. Such Option Payment
shall be applied toward the Option Purchase Price at the time of closing.

 

3. Representations of the Seller.

 

The Seller hereby represents and warrants to the Purchaser as the date hereof
that the following statements contained in this Section 3 are true, complete and
correct:

 

a. Organization and Standing. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
The Seller has full corporate power and authority to conduct its business as
presently conducted and as proposed to be conducted by it, to enter into and
perform this Agreement, and to carry out the transactions contemplated by this
Agreement. The Seller has made available to the Purchaser a true and complete
copy of its Articles of Incorporation and Bylaws, each as amended to date and
presently in effect. The Seller has at all times complied in all material
respects with all provisions of its Articles of Incorporation and Bylaws and is
not in default under, or in violation of, any provision thereof.

 

b. Issuance of Option Shares. The issuance, sale and delivery of the Option
Shares in accordance with this Agreement by the Seller, and the issuance and
delivery of the shares of Common Stock issuable upon conversion of the Option
Shares, have been duly authorized by all necessary corporate action on the part
of the Seller, and all unissued shares have been duly reserved for issuance. The
Option Shares when so issued, sold and delivered against payment therefor in
accordance with the provisions of this Agreement, and the shares of Common Stock
issuable upon conversion of the Shares, when issued upon such conversion, will
be duly and validly issued, fully paid and nonassessable.

 

2 │ Page

  

 

 

c. Authority for Agreement; No Conflict. The execution, delivery and performance
by the Seller of this Agreement, and the consummation by the Seller of the
transactions contemplated hereby, has been duly authorized by all necessary
corporate action. This Agreement has been, and when executed will be, duly
executed and delivered by the Seller and constitutes valid and binding
obligations of the Seller. The execution of and performance of the transactions
contemplated by this Agreement, and the compliance with the provisions by the
Seller, will not (a) conflict with or violate any provision of the Certificate
of Incorporation or By-laws of the Seller, each as amended and presently in
effect, (b) require on the part of the Seller any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency (each of the foregoing is hereafter referred to as a
“Governmental Entity”), (c) conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice, consent or waiver under, any contract,
lease, sublease, license, sublicense, franchise, permit, indenture, agreement or
mortgage for borrowed money, instrument of indebtedness, Lien (as defined below)
or other arrangement to which the Seller is a party or by which the Seller is
bound or to which its assets are subject, (d) result in the imposition of any
Security Interest upon any assets of the Seller or (e) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Seller, or any
of its properties or assets, except where the violation, conflict, breach or
default would not have a material and adverse effect on the Company. For
purposes of this Agreement, “Lien” means any mortgage, pledge, security
interest, encumbrance, charge, or other lien (whether arising by contract or by
operation of law).

 

d. Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Entity is required on the part of the Seller in connection with the
execution and delivery of this Agreement, the offer, issuance, sale and delivery
of the Options Shares, the grant of the Option, the issuance and delivery of the
shares of Common Stock issuable upon conversion of the Option Shares or the
other transactions to be consummated hereunder, as contemplated by this
Agreement, except such filings as shall have been made prior to and shall be
effective on and as of the issuance of the Option Shares. Based on the
representations made by the Purchaser in Section 4 of this Agreement, the offer
and sale of the Shares to the Purchaser will be in compliance with applicable
federal and state securities laws.

 

3 │ Page

  

 

4. Representations of the Purchaser.

 

The Purchaser represents and warrants to the Seller that the following
statements contained in this Section 4 are true, complete and correct:

 

a. Investment. Upon exercise of the Option, the Purchaser will be acquiring the
Option Shares, and the shares of Common Stock into which the Option Shares may
be converted, for its own account for investment and not with a view to, or for
sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the same; and, except as contemplated by
this Agreement, the Purchaser has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof. Purchaser acknowledges that the Option Shares, and the
shares of Common Stock into which the Option Shares may be converted, are not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws, and that such Option Shares may not be transferred
or sold except pursuant to the registration provisions of the Securities Act of
1933, as amended or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable.

 

b. Authority. The Purchaser has full power and authority to enter into and to
perform this Agreement in accordance with its terms. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
by the Purchaser, and the consummation by the Purchaser of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action. The Agreement will not violate any term of any of the
Purchaser’s governing documents or any other agreement, judicial decree, statute
or regulation to which the Purchaser is a party or by which the Purchaser or any
of its assets may be bound or affected. This Agreement have been duly executed
and delivered by the Purchaser. This Agreement, assuming due authorization,
execution and delivery by the Seller, constitutes the valid and binding
obligations of the Purchaser, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency or similar laws
and equitable remedies.

 

c. Experience. The Purchaser has carefully reviewed the representations
concerning the Seller contained in this Agreement, and has made detailed inquiry
concerning the Seller, its business and its personnel; the officers of the
Seller have made available to the Purchaser any and all written information that
it has requested and have answered to the Purchaser’s satisfaction all inquiries
made by the Purchaser; and the Purchaser has sufficient knowledge and experience
in finance and business that it is capable of evaluating the risks and merits of
its investment in the Seller and the Purchaser is able financially to bear the
risks thereof.

 

5. Affirmative Covenants of the Seller.

 

a. Financial Statements and Other Information. The Seller shall deliver to the
Purchaser:

 

(i) within 90 days after the end of each fiscal year of the Seller, an audited
balance sheet of the Seller as at the end of such year and audited statements of
income and of cash flows of the Seller for such year, certified by certified
public accountants of established reputation selected by the Seller, and
prepared in accordance with GAAP;

 

4 │ Page

  

 

(ii) within 45 days after the end of each fiscal quarter of the Seller (other
than the fourth quarter), an unaudited balance sheet of the Seller as at the end
of such quarter, and unaudited statements of income and of cash flows of the
Seller for such fiscal quarter;

 

(iii) within 30 days after the end of each month (other than the last month of
any fiscal quarter), an unaudited balance sheet of the Seller as at the end of
such month and unaudited statements of income and of cash flows of the Seller
for such month and for the current fiscal year to the end of such month;

 

(iv) as soon as available, but in any event prior to the commencement of each
new fiscal year, an annual budget for the new fiscal year and an updated
financial projection for the upcoming five (5) years;

 

(v) such other notices, information and data with respect to the Seller as the
Seller delivers to the holders of its capital stock at the same time it delivers
such items to such holders; and

 

(vi) with reasonable promptness, such other information and data as the
Purchaser may from time to time reasonably request.

 

b. Material Changes and Litigation. The Seller shall promptly notify the
Purchaser of any material adverse change (as determined in Seller’s reasonable
judgment) in the business, prospects, assets or condition, financial or
otherwise, of the Seller and of any material litigation or governmental
proceeding or investigation brought or, to the Seller’s knowledge, threatened
against the Seller, or against any officer, director, key employee or principal
stockholder of the Seller which, if adversely determined, would have a material
adverse effect on the business, operations, financial or prospects of the
Seller.

 

6. Miscellaneous.

 

a. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.
This Agreement, and the rights and obligations of the Purchaser hereunder, may
be assigned by the Purchaser to an affiliate of Purchaser, and such transferee
shall be deemed a “Purchaser” for purposes of this Agreement; provided that the
transferee provides written notice of such assignment to the Seller. The Seller
may not assign its rights under this Agreement. In the event of an assignment of
this Agreement by Purchaser, the assignee shall become a party to the
Shareholder’s Agreement dated the date hereof among the Purchaser, Seller and
PositiveID.

 

5 │ Page

  

 

b. Survival of Representations and Warranties. All agreements, representations
and warranties contained herein shall survive the execution and delivery of this
Agreement and the closing of the transactions contemplated hereby for a period
of one (1) year from the date hereof.

 

c. Brokers. Except as set forth in the Stock Purchase Agreement, each of the
Purchaser and Seller represents and warrants to the other party hereto that it
has not retained a finder or broker in connection with the transactions
contemplated by this Agreement. Severability. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement.

 

d. Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the Purchaser
shall be entitled to specific performance of the agreements and obligations of
the Seller hereunder and to such other injunctive or other equitable relief as
may be granted by a court of competent jurisdiction.

 

e. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida (without reference to
the conflicts of law provisions thereof). All actions and proceedings arising
out of or relating to this Agreement shall be heard and determined exclusively
in any state or federal court sitting in Florida. EACH PARTY IRREVOCABLY
CONSENTS TO AND SUBMITS TO (A) THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE ABOVE-NAMED VENUES, AND (B) IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT BY WAY OF MOTION, DEFENSE, OR OTHERWISE, IN ANY LEGAL
PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF
THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, THAT THE LEGAL PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT
THE VENUE OF THE LEGAL PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS MAY NOT BE ENFORCED IN OR BY ANY OF THE ABOVE-NAMED
COURTS.

 

f. Notices. All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be deemed delivered (i) two business
days after being sent by registered or certified mail, return receipt requested,
postage prepaid or (ii) one business day after being sent via a reputable
nationwide overnight courier service guaranteeing next business day delivery, in
each case to the intended recipient as set forth below:

 

If to the Seller:

 

E-N-G Mobile Systems, Inc.

2245 Via De Mercados

Concord, California 94520

Attn: Lyle Probst

 

If to Purchaser:

 

Holdings ENG, LLC

12001 Glen Road

Potomac, MD 20854

Attn: Manager

 

6 │ Page

  

 

Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section.

 

g. Complete Agreement. This Agreement and the Stock Purchase Agreement
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings relating to such subject matter.

 

h. Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended with the written consent of
the Purchaser and Seller. No waiver of any provision of this Agreement shall be
valid unless in writing and signed by the person against whom it is sought to be
enforced. No waivers of or exceptions to any term, condition or provision of
this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.

 

i. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

j. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall constitute one and the same document. This Agreement may be
executed by portable document format and facsimile signatures.

 

k. Section Headings. The section headings are for the convenience of the parties
and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.

 

l. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

7 │ Page

  

 

Executed as of the date first written above.

 

  E-N-G MOBILE SYSTEMS, INC.         By: /s/ Lyle L. Probst         Name: Lyle
L. Probst         Title: President

 

  HOLDINGS ENG, LLC         By: /s/ Karim EI-Hibri         Name: Karim EI-Hibri
        Title: Deputy Manager

 

8 │ Page

  

 

 

